PER CURIAM.
The appeal of the First National Bank of New York, the French American Banking Corporation, and the Royal Bank of Canada from an order denying a motion to quash three subpoenas duces tecum, issued on behalf of the demanding country in the extradition proceedings first hereinabove styled, and the motions for leave to file petitions for writ of prohibition or mandamus in all the other captioned causes, were argued and heard together. It was stipulated upon oral argument that final judgment might be entered as if leave to file the petitions for writ of prohibition or mandamus had been granted and those cases had been heard on the merits.
The court has carefully read and considered the briefs together with the oral arguments and has reached a conclusion. In view of the need for expedition, that conclusion is announced without opinion.
The court decides that the order denying motions to quash the subpoenas duces tecum is final and appealable. A majority of the court concludes that the said order should be reversed and the cause remanded with directions to quash the subpoenas duces tecum.
In view of the conclusions above announced, the petitions for the writ of prohibition or mandamus are denied.
The clerk is directed to enter judgments accordingly.
RIVES, Chief Judge, thinks that the order should be affirmed, and, therefore, respectfully dissents.